Maeshall, J.
The papers sent to tbis court by tbe clerk of the circuit court consist of some affidavits, the order for judgment, and some other papers. The clerk’s certificate is to tbe effect that tbe papers transmitted are all the papers on file in his office. The return does not contain tbe pleadings, or anything satisfying tbe requirements of sec. 2898, Stats. 1898, as to tbe contents of a judgment roll, or a bill of exceptions, or a certificate showing what papers were used on tbe motion to dismiss. Eespondent’s counsel called tbe court’s attention to the insufficiency of the return and asked that tbe appeal be dismissed because of such insufficiency.
*226Sec. 3050 requires the judgment roll to be transmitted to this court as a part of the return on appeal from a judgment. The court has often held that, without a return in substantial compliance with the statute, the appeal cannot be entertained. Superior C. L. Co. v. Superior, 104 Wis. 463, and cases cited.
By the Cowrt.— The appeal is dismissed.